Conlan, J.
The order requiring the plaintiff to give security for costs was.made upon affidavits submitted by both sides. The affidavits of the two defendants positively assert that, at the time of the commencement of the action, the plaintiff, their sister, resided with her father at 752 Putnam avenue, Brooklyn, and that she still so resided in March, 1901. The affidavit of the plaintiff as positively states that she removed from 752 Putnam avenue about September 20, 1900, where she had been residing with her father, and engaged a room at 101 Waverly Place, Manhattan, *848and has since continuously resided there. If the latter were a real fact, it would not have been difficult to have corroborated the statement in her affidavit. She, however, failed to satisfy the justice sitting at Special Term of the truth of her statement, and there does not appear in the record any sufficient reason calling for an interference with the determination reached by the court below.
The order appealed from must be affirmed, with costs.
Hascall and O’Dwyer, JJ., concur.
Order affirmed, with costs.